Whiteield, O. J.,
delivered the opinion of the court.
The principles which make the action of the court below correct in this case have long been settled. The stipulations in the contract that the negligence of the railroad company could not be imputed to the express company, and that the liability of the express company should be only fifty dollars, no matter how great the value of the package lost, are both in plain violation of the public policy of this state. Telegraph Co. v. Wells, 82 Miss., 733 (35 South. Rep., 190); Hughes v. Pa. R. R. Co. (Pa.), 97 Am. St. Rep., 713, and note; Bank of Kentucky v. Adams Express Co., 93 U. S., 174 (23 L. ed., 872). See, specially, the note to Chicago, etc., R. R. Co. v. Calumet, etc., Farm (Ill.), 88 Am. St. Rep., 101.

Affirmed.